   Case 4:18-cr-10035-KMM Document 1 Entered on FLSD Docket 11/29/2018 Page 1 of 8

A0 91(Rev.08/09) CriminalComplaint

                                 U NITED STATESD ISTRICT C OURT
                                                          forthe
                                                SouthernDistrictofFlorida

               United StatesofAmerica
                            V.
                                                                   CaseNo. 18-5030-SNOW


                     ZHAO QIANLI,
                       Defendantls)

                                                 CRIM INAL COM PLAINT

        1,thecomplainantin thiscase,statethatthefollowing istrue tothebestofmy knowledge and belief.
Onoraboutthedatets)of                      09/26/2018             inthecounty of                       Monroe             inthe
   Southern Districtof                     Florida        ,thedefendantts)violated:
           CodeSection                                                OffenseDescription
18U.S.C.j795                                 PhotographingDefense Installations,inviolationof18U.S.C.j795*
                                                                                                         ,and

18U.S.C.j 1382                               Entering Military, Naval,or CoastGuard Propedy,inviolationof18 U.S.C.
                                            j 1382.



        Thiscriminalcomplaintisbased onthesefacts:
SEE ATTACHED AFFIDAVIT.




         W continuedontheattachedsheet.

                                                                                   -      *
                                                                                       , -.
                                                                                                -- #

                                                                                       Complainant'
                                                                                                  ssignature

                                                                              Charles Barrett,SnecialAnent,FBI
                                                                                        Printednameandtitle

Swornto beforemeand signed in my presence.

       l)
oate: * 4 )%                                                                                              1   .   W ..-
                                                                                              Judge'
                                                                                                   ssignature

City andstate:                       Fod Lauderdale,Flori
                                                        da                  Lurana S.Snow,United States Magistrate
                                                                                        Printednameand title
Case 4:18-cr-10035-KMM Document 1 Entered on FLSD Docket 11/29/2018 Page 2 of 8




                                          AFFIDA V IT

       1,CharlesBarrett,being duly sworn,deposeand statesasfollows:

                     INTRO DUCTION AND AG ENT BACKG RO UND

                1am a SpecialAgentwith theFederalBureau ofInvestigation (ûTB1''),having
 been so employed since February 2018.Asa SpecialAgent,m y dutiesincludetheinvestigation

 ofviolationsofTitles8,18,19,21,22 and 31ofthe United StatesCode. Iam currently assigned

 to the FBl M iami Field Office and focus on examining various national security and

 counterintelligence matters. Priorto m y em ploym entwith the FBI,Iserved in the United States

 Navy and specialized in comm unicationsand intelligenceoperations.

        2.     lmake this affidavit in supportof an arrest warrant for ZHAO QIANLI,a
 Chinesenationaland citizen ofChina. 1

               Based on the facts setforth in this affidavit,1submitthere is probable cause to

 believe thatZHAO QIANLI has committed violations of 18 U.S.C.j 795 (Photographing
 DefenseInstallations)and 18U.S.C.j 1382(EnteringM ilitary,NavalorCoastGuardProperty).
        4.     The information contained in thisaffidavitisbased upon my personalknowledge,

 as well as knowledge, infonnation and documentation that I obtained from other 1aw

 enforcement officers and civilian witnesses who have frst-hand knowledge of the events

 described herein.Because this affidavit is submitted for the lim ited pum ose of establishing

 probable cause, it does not contain a1l of the infonnation known to m e concerning this

 investigation, but contains only facts necessary to establish probable cause for the instant

 request.


 1At the time ofZHAO 'S arrest for trespassing by the Key W est Police Departm ent on Septem ber 26,
 2018, he was visiting the United States with an expired J-1 work/study visa. That visa expired on
 September15,2018.ZHAO iscurrentlybeingheldattheKromeICE ProcessingCenterinHomestead,
 Floridaon an im migration detainerpendlng formalremovalproceedings.
Case 4:18-cr-10035-KMM Document 1 Entered on FLSD Docket 11/29/2018 Page 3 of 8




                        FA C TS ESTA BLISH IN G PR O BAB LE CA U SE

        5.      On September 26,2018,at approximately 2:40 P.M .,ZHAO QIANLI was
 observed by witnesseswalking along the secure fence line ofthe U.S.M ilitav lnstallation,Joint

 Interagency Task Force,South C71ATF-South''),NavalAirStation Key W est,Truman Annex,
 and entering the restricted area by walking around the perim eterfence and entering the facility

 from the beach. The fence line ZHAO QIANLI circumvented had numerouswarningsthat
 noted the fenced facility was a ttM ilitary Installation''and lçRestricted Areai''warning signs

 posted on the beach also noted that the facility was a lçRestricted Area'' and CCU.S.N avy

 Property.''(SeeAttachmentûiA'')
                Afterentering the restricted facility,witnessesobserved ZHAO QIANLI walk
 directly toward therestricted JIATF-South Antenna Field and take severalphotographswith his

 M otorola cellulartelephone and Canon EOS digitalcnmera. W itnesses then observed ZHAO

 QIANLItakephotographswith thesedevicesofvariousothergovernmentbuildingswithin the
 vicinity oftherestrictedJ1ATF-South AntennaField.
                After severalm inuteson therestricted property,U.S.M ilitary Police approached

 ZHAO QIANLI and held him untila Homeland Security Investigations (:tHS1'') agentand
 Chineseinterpreterarrived.Atthattime,ZHAO QIANLI,who speakslimited broken English,
 stated he was tûlost''and only a ççdishwasher from New Jersey.'' ZHAO QIANLIwasnext
 transferred to the custody ofthe Key W estPolice Departm entwherehe wasarrested and charged

 w ith crim inaltrespass.2


 zAfterhis arreston September26,20l8,ZHAO QIANLIwascharged by the State ofFlorida (Lower
 KeysCriminalDivision)with criminaltrespass(FL Stat810.09-2A);he subsequently pled guilty ofthe
 offense and wassentenced to a60 day term ofimprisonment;thatsentence isnow complete (CaseNo.
 2018-M M -01562AK).
Case 4:18-cr-10035-KMM Document 1 Entered on FLSD Docket 11/29/2018 Page 4 of 8



       8.      On N ovember 16, 2018,United States M agistrate Judge Jonathan Goodman,

Southern DistrictofFlorida,issued a search warrant(18-M J-03664-JG)fortheaforementioned
M otorola cellulartelephone and Canon EOS digitalcnmerathatwerein thepossession ofZHAO

QIANLI atthe time ofthealleged offense. Exploitation ofZHAO QIANLI'SCnnnon EOS
digital cam era confrm ed the witness statem ents related to the instant offense and evidenced

ZHAO QIANLIdid in facttakeunauthorizedphotographsoftherestrictedmilitaryinstallation
andJlATF-SouthAntennaField.3(seeAttachmentç$B'').
                                          C O N CLU SIO N

               Based on the foregoing facts,lsubm itthere isprobable cause to believe ZHAO

QIANLIhasviolated 18 U.S.C.j 795 (Photographing Defense Installations)and 18 U.S.C.j
 1382(EnteringM ilitary,NavalorCoastGuardProperty).


                                                             harle       ett,SpecialAgent
                                                            Feder    tlreau oflnvestigation

Sworn to and subscribedbefore
methis9'-
        $ dayofNovember,2018.


                       .   à.
  RAN A S.SN O W
UN ITED STA TES M A G ISTM TE JU DG E




3Exploitation of his cellular telephone further evidenced ZHAO QIANLI also took unauthorized
photographsand video ofthem ilitary installation.
Case 4:18-cr-10035-KMM Document 1 Entered on FLSD Docket 11/29/2018 Page 5 of 8




                                                                                     ATTACH M ENT A




  '




                                                                                                                            s   .   '1.




           .h   .. J                                                                                                                                                                                '
      .'
       V'%%       '14
                   'j        ..      '


       3eç;'+'.        ... .
                          .
                                     ..à.j.
                                       .(
                                       .ikth
                                                                                                                                                                     .

           r           ..             ..,..                                                                                                                            .
                                                                                                                                                                       )
  ;%
   ..
    ;%y.          ',        '''                                                                                                                                        '

                                                                                                                                                                   .
                                                                                                                                                                   .        .j
                                                                                                                                                                             k, .. ...$.
                                                                                                                                                                             ,         . ...
                                                                                                                                                                                           .,
                                                                               . .         .                                                                               4 ).




   Ax ''A! 4s           x'my..
                             k-y '
                                 .
                                 xk'          * .     w.4.
                                           : s.v<s>'. . èz
                                                               .'
                                                                *x
                                                                 .,.VN.. .k'u-;
                                                                   9          .
                                                                              k.c'tt.-
                                                                               . ... .) >'fv..%! M'w.4
                                                                                                     v...a..mk'v,,*
                                                                                                     .
                                                                                                , t- ' .
                                                                                                                  k'.
                                                                                                                    $# . >....'
                                                                                                                              ..
                                                                                                                               +a. ., .j..
                                                                                                                                         .u
                                                                                                                                          ..
                                                                                                                                          )sr.
                                                                                                                                            m.. s. .x.., ..ï     <'
                                                                                                                                                                 ... . ,..
                                                                                                                                                                         .,t.... .
  j*. V>*4#  .
             .
          .*. x
               .
               .w.. .,7o.kn ,:... ..s..'
                  .x œv- '       z K.
                                       *
                                       e
                                       '.
                                         Y
                                        '..
                                          u
                                          .
                                          .'
                                           ,
                                           ..
                                            -
                                            .'
                                         '> w *j,
                                                 t
                                                 /
                                                 F uy.
                                                     v'a
                                                       .$
                                                        ;
                                                        g j
                                                          e
                                                .a..= ..U;..L.
                                                          m.-.
                                                              w
                                                              aw ... '
                                                                  .
                                                                  u
                                                                 <:.
                                                                   ;
                                                                   .
                                                             <.è*w%.
                                                                    +
                                                                    N
                                                                    '..
                                                                      '
                                                                      .
                                                                      %Y'
                                                                       $
                                                                       s,
                                                                        k v   -
                                                                              1b.
                                                                                '
                                                                                a
                                                                                Ae
                                                                                 '
                                                                                 ..
                                                                                  ..
                                                                                   0'.
                                                                                     Y
                                                                   S *- .. rurn%#qïT.'.
                                                                                      ..
                                                                                       t
                                                                                       '
                                                                                       i
                                                                                       x
                                                                                       .
                                                                                       um
                                                                                        t
                                                                                        wyx.o
                                                                                            .
                                                                                            g.).A';
                                                                                                  .
                                                                                                  z.
                                                                                                   3'
                                                                                                    . s
                                                                                                      . ..
                                                                                                        G. .@
                                                                                         ..'''.'$..* '* .
                                                                                                               u
                                                                                                               ,
                                                                                                               '
                                                                                                               >
                                                                                                               '
                                                                                                               4.
                                                                                                                '
                                                                                                                a
                                                                                                             . >'
                                                                                                                 j
                                                                                                                 . 4'
                                                                                                                    '
                                                                                                                     .,4,
                                                                                                                     % .x
                                                                                                                        vk
                                                                                                                         l'.
                                                                                                                           >,
                                                                                                                            *
                                                                                                                            ..
                                                                                                                             -
                                                                                                                   'N .A* ''='.'
                                                                                                                               t:
                                                                                                                                wa .
                                                                                                                                z  w,z
                                                                                                                                     .   .
                                                                                                                              .r- t'*N . =. .
                                                                                                                                            k
                                                                                                                                            <.
                                                                                                                                             u %
                                                                                                                                               .
                                                                                                                                             ... >  '..%.
                                                                                                                                                        .m
                                                                                                                                                         .
                                                                                                                                                         .
                                                                                                                                                         z.
                                                                                                                                                          QeY
                                                                                                                                                            I.&v%.
                                                                                                                                                             '  . .
                                                                                                                                                                  1
                                                                                                                                                                  W   ' :
                                                                                                                                                                        .'
                                                                                                                                                                         1
                                                                                                                                               *:*'% 'hr4-'T<.''=V.3.'.v%'
                                                                                                                                                                           . .. woX.
                                                                                                                                                                          s.. k +V .'E,5@''.a''....='r*N'<Ne4
                                                                                                                                                                                   '
  .   k.,&#.>
            *,.
            ; k#k....
                    mk4y
                       b
                       ..ws.
                           *N'.;p
                                '
                                .#
                                 ..yj
                                    4=
                                     '>'
                                       '*'
                                         5.4.'0.%'.''%'
                                                      '.v
                                                        A..'.r'
                                                              5.. <k.
                                                              k     ''
                                                                     kk'
                                                                     w *
                                                                       .<.Vy
                                                                           .. u m.
                                                                            %..
                                                                            a    u
                                                                                 y
                                                                                 .g<x(<.
                                                                                     'j'u
                                                                                       y. sYE
                                                                                           N*
                                                                                           j
                                                                                           ,j.f
                                                                                              #J
                                                                                              u
                                                                                              .,w..,:
                                                                                               u      ,Y
                                                                                                    w..7%X.V
                                                                                                           v''4'
                                                                                                               '''
                                                                                                                 K<.
                                                                                                                  a'
                                                                                                                   m'..*Yw
                                                                                                                        .Z .h
                                                                                                                            V    ' >.'
                                                                                                                                 h,* '
                                                                                                                                     2j'y.%.
                                                                                                                                           yxk*
                                                                                                                                           J  V
                                                                                                                                              ' au.
                                                                                                                                              t.. !.6
                                                                                                                                                  k.
                                                                                                                                                  k*
                                                                                                                                                   h ..''n
                                                                                                                                                    .'
                                                                                                                                                    .    4
                                                                                                                                                         .
                                                                                                                                                         kN'
                                                                                                                                                           .  'NJ.
                                                                                                                                                           yxa;  ..'.
                                                                                                                                                                    'V&w.
                                                                                                                                                                    ..  j'
                                                                                                                                                                         x
                                                                                                                                                                         '.o
                                                                                                                                                                           p
                                                                                                                                                                           .ys
                                                                                                                                                                             'u j...        .   *
                                                                                                                                                                                                ..'
                                                                                                                                                                                                  % ..
                                                                                                                                                                                                  .  m7'T'@
                                                                                                                                                                                                          .v.




                                                                                               /y f
Case 4:18-cr-10035-KMM Document 1 Entered on FLSD Docket 11/29/2018 Page 6 of 8




                               ATTACHM ENT B




                                   /$ z-
Case 4:18-cr-10035-KMM Document 1 Entered on FLSD Docket 11/29/2018 Page 7 of 8




                               ATTACHM ENT B




                                      Z.ç R-
Case 4:18-cr-10035-KMM Document 1 Entered on FLSD Docket 11/29/2018 Page 8 of 8




                             UN ITED STATES DISTR ICT C O URT
                             SO UTH ERN DISTRICT O F FLO RIDA

                               CaseNo. Ië-p oso ->               . .




  UNITED STA TES OF A M ERICA

  V.


  ZIIAO QIANLI,
                    D efendant.             /


                                  CR IM INAL C OV ER SH EET

       D id this m atter originate from a m atterpending in the CentralRegion ofthe United States
       Attorney'sOftkepriortoAugust9,2013(Mag.JudgeAliciaValle)?                      Yes V No
       D id this m atter originate from a m atterpending in the N orthem Region ofthe United States
       Attorney'sOfficepriortoAugust8,2014(M ag.JudgeShaniekMaynard)?                 Yes / No


                                                Respectfully subm itted,

                                                A RIAN A FA JA RD O OR SHAN
                                                U NITED STA TES A TTORNEY


                                       BY :
                                                M ichaelShe '
                                                ASSISTAN          TED STATES ATTORNEY
                                                D istrictCourtN o.A5501230
                                                99 N .E.4th Street
                                                M iam i,Florida 33132
                                                Tel:       305-961-9067
                                                Fax:       305-536-4675
                                                Emailz Micbael.sherwin@usdoj.gov
